Case 2:19-cr-00642-VAP Document 44 Filed 12/26/19 Page 1 of 5 Page ID #:299



 1   THOMAS P. O’BRIEN, State Bar No. 166369
     IVY A. WANG, State Bar No. 224899
 2   BROWNE GEORGE ROSS LLP
     801 South Figueroa Street Suite 2000
 3   Los Angeles, CA 90017
     Telephone: (213) 725-9800
 4   Facsimile: (213) 725-9808
     E-mail: tobrien@bgrfirm.com
 5
     EVAN J. DAVIS, State Bar No. 250484
 6   HOCHMAN SALKIN TOSCHER PEREZ P.C.
     9150 Wilshire Boulevard, Suite 300
 7   Beverly Hills, California 90212-3414
     Telephone: (310) 281-3200
 8   Facsimile: (310) 859-1430
     E-mail: davis@taxlitigator.com
 9
10   Attorneys for Defendant
     IMAAD SHAH ZUBERI
11
12                          UNITED STATES DISTRICT COURT
13                        CENTRAL DISTRICT OF CALIFORNIA
14   UNITED STATES OF AMERICA,                      CASE NO.: 19-cr-00642-VAP
15                     Plaintiff,                   MOTION TO STRIKE
                                                    GOVERNMENT’S SENTENCING
16                          v.                      POSITION OR, IN THE
                                                    ALTERNATIVE, TO LIMIT THE
17   IMAAD SHAH ZUBERI,                             GOVERNMENT TO THIS SINGLE
                                                    SENTENCING POSITION
18                     Defendant.
                                                    Hearing Date: None Requested
19
20
21               On December 13, 2019, the government filed what it would like to be
22   the first of many sentencing briefs: a 30-page argument with attached
23   exhibits that asserts the Court should impose a two-point Guideline
24   enhancement for obstruction of justice. (Docket No. 40.) This oversized
25   brief came before the Probation Office has circulated a draft PSR, and
26   presages hundreds of pages of sentencing briefing by the government, which
27   has identified eight additional disputed Guideline or factual issues. The
28   government opposes this motion to strike.
     1389976.2
       MOTION TO STRIKE GOVERNMENT’S SENTENCING POSITION OR, IN THE ALTERNATIVE,
              TO LIMIT THE GOVERNMENT TO THIS SINGLE SENTENCING POSITION
Case 2:19-cr-00642-VAP Document 44 Filed 12/26/19 Page 2 of 5 Page ID #:300



 1               Instead of seeking the Court’s permission to file a single, 300-page
 2   sentencing brief, the government obviously intends to roll out a series of
 3   lengthy briefs on issues before the Probation Office has an opportunity to
 4   evaluate both sides’ positions on these disputed issues. The government’s
 5   actions suggest that it believes the Probation Office and the PSR are
 6   irrelevant to the process.
 7               This novel approach contravenes Local Rules, local practice, and this
 8   Court’s guidance on sentencing positions. In every other criminal case, the
 9   parties submit evidence and arguments to the Probation Officer, who
10   prepares a draft PSR. After reviewing the PSR, the parties determine
11   whether they agree or disagree with its findings, and, if they disagree –
12   which is not preordained even if an issue is left open in a plea agreement –
13   then they file objections to the PSR. The Probation Officer then prepares an
14   addendum or revised PSR and responds to any objections. With PSR in
15   hand, the parties file sentencing positions and, if desired, responses to the
16   other side’s sentencing position. The Court’s webpage sets out the default
17   deadlines: 21 days before sentencing for sentencing positions and PSR
18   objections, and 14 days before sentencing for any responses thereto.
19   https://www.cacd.uscourts.gov/honorable-virginia-phillips (visited
20   12/16/2019). These sentencing briefs are subject to the same page
21   limitations as other briefs in L.R. 11-6, namely: “No memorandum of points
22   and authorities, pre-trial brief, trial brief, or post-trial brief shall exceed 25
23   pages in length, excluding indices and exhibits, unless permitted by order of
24   the judge.”
25               The government’s first salvo bypasses this well-established process,
26   resulting in the supposedly confidential PSR-drafting process being played
27   out in public filings. The government’s cart-before-the-horse approach
28   generates a host of concerns:
     1389976.2                            2
       MOTION TO STRIKE GOVERNMENT’S SENTENCING POSITION OR, IN THE ALTERNATIVE,
              TO LIMIT THE GOVERNMENT TO THIS SINGLE SENTENCING POSITION
Case 2:19-cr-00642-VAP Document 44 Filed 12/26/19 Page 3 of 5 Page ID #:301



 1         If the government and the defense present their evidence to the
 2               Probation Officer and the Probation Officer agrees with one side in
 3               the PSR, it is possible that the losing side may not challenge the PSR.
 4               As a result, premature briefing on the later-undisputed issue would be
 5               a waste of time and resources for all involved. Mr. Zuberi is trying to
 6               raise $16 million to pay his taxes, so having to spend money on legal
 7               fees for unnecessary briefing harms both him and the taxpayers.
 8         Sentencing positions are briefs subject to the same page limitations as
 9               others, and the government should not be permitted to file a series of
10               shorter sentencing positions to avoid the reality that it wants to file a
11               sentencing position hundreds of pages long. Courts are faced with
12               enough paper even when parties comply with the rules and allowing
13               rule-circumvention here would open a door to limitless sentencing
14               briefing. It would also encourage the defense to respond in kind.
15         Mr. Zuberi has received very little, if any, discovery on some of the
16               nine issues flagged by the government. There will be overlap in
17               witnesses, so rolling out one issue and one set of one-sided evidence
18               at a time means that witnesses will have to interviewed repeatedly, as
19               each new sentencing brief drops.
20         Publicly filing the documents gives potential witnesses notice of
21               issues before the defense can interview them, including through
22               continuing press coverage of this case, which could affect their
23               testimony.
24         The resulting publicity also could make witnesses, many of whom are
25               overseas, even more reticent to testify to avoid further publicity.
26               Many of the government’s assertions rely on witnesses not available
27               through a domestic subpoena, so the government could benefit by
28               publicizing allegations and preventing the cross-examination of their
     1389976.2                            3
       MOTION TO STRIKE GOVERNMENT’S SENTENCING POSITION OR, IN THE ALTERNATIVE,
              TO LIMIT THE GOVERNMENT TO THIS SINGLE SENTENCING POSITION
Case 2:19-cr-00642-VAP Document 44 Filed 12/26/19 Page 4 of 5 Page ID #:302



 1               witnesses or even the defense calling witnesses to refute allegations
 2               such as tampering.
 3         If Mr. Zuberi responds to these briefs 14 days before sentencing as
 4               contemplated by local rules, then the government will have months to
 5               shape both press coverage – a theme that will be demonstrated to the
 6               Court at the appropriate time – and this Court’s perception of Mr.
 7               Zuberi. Mr. Zuberi may have little option other than to wait to file his
 8               sole permitted opposition, given the lack of discovery and the
 9               commensurate time and effort needed to refute the government’s
10               allegations. He is faced with a difficult choice: should he dispute the
11               government’s allegations with the limited evidence at his fingertips
12               and prevent the public and the Court from internalizing the
13               government’s allegations, or should he wait until he has more
14               evidence to create a more-compelling opposition after most of the
15               damage of any false accusations has been done? Mr. Zuberi should
16               not be compelled to make this choice due to the government’s desire
17               to fire piecemeal allegations at Mr. Zuberi on its own timetable,
18               instead of the timetable followed in every other case.
19               As a result, the Court should strike the government’s premature and
20    oversized sentencing position, and insist that the government work through
21    the normal process of waiting for the PSR before filing any sentencing brief
22    in accordance with the local rules on page limitations. In the alternative,
23    and as the government should only be given a single sentencing position in
24    this case as in any other, the Court should consider this brief as the
25    government’s only sentencing brief.
26   //
27   //
28
     1389976.2                            4
       MOTION TO STRIKE GOVERNMENT’S SENTENCING POSITION OR, IN THE ALTERNATIVE,
              TO LIMIT THE GOVERNMENT TO THIS SINGLE SENTENCING POSITION
Case 2:19-cr-00642-VAP Document 44 Filed 12/26/19 Page 5 of 5 Page ID #:303



 1               Respectfully submitted,
 2   DATED: December 26, 2019                  BROWNE GEORGE ROSS, LLP
 3                                         By: By: /s/ Thomas P. O’Brien
                                                   THOMAS P. O’BRIEN
 4
                                               Attorneys for Defendant
 5                                             IMAAD SHAH ZUBERI
 6
 7                                             HOCHMAN SALKIN TOSCHER
                                               PEREZ P.C.
 8
                                               By: /s/ Evan J. Davis
 9                                                 EVAN J. DAVIS
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1389976.2                            5
       MOTION TO STRIKE GOVERNMENT’S SENTENCING POSITION OR, IN THE ALTERNATIVE,
              TO LIMIT THE GOVERNMENT TO THIS SINGLE SENTENCING POSITION
